The following opinion was filed April 13, 1938:
Per Curiam
{on motion for rehearing). A motion for rehearing is filed grounded upon the propositions, (1) that the opinion discloses an error as to an evidentiary fact; (2) that the court erred in its view of the import of the word “accept” in the “2nd” paragraph of the clause of the will under construction and in holding that there was a sufficient compliance by the beneficiary with the conditions of the bequest under that paragraph; and (3) that on the face of the opinion the beneficiary is not entitled to any accretions to the stock prior to 1898 and an accounting must be ordered to exclude accretions' prior to that time. :
(1) The misstatement of fact referred to is to the effect that Mr. Williams filed with the court an account as trustee *333in December, 1934, in which he charged himself as trustee. It is true that Mr. Williams did not file such an account. But there is in the record a paper headed “Francis Williams, trustee, in account with the estate,” beginning with the entry “To balance reported December 31, 1933,” detailing the receipts and expenditures for the year 1934, and concluding with the entry, “balance on hand December 31, 1934.” The •record many pages later shows that this paper was filed by the administrator de bonis non and was copied by him from a book of account kept by. Mr. Williams. Mr. Williams died in 1935. This fact and the heading of the account and the use therein of the word “reported” led us to infer as stated. However, the error does not affect our decision. The fact that Mr. Williams himself prepared the account as stated in the paper and entered it in his book of account renders the account of as much force as if he had filed it in court.
(2) What is stated in the brief on rehearing under this head was advanced in the original briefs and was duly considered by the court. We see no reason to retract from the position announced in the opinion.
(3) The appellants contended in their original brief that the bequest was a “general legacy,” and as such the beneficiary was not entitled to the accretions tO' the stock which the executors elected to devote to fulfilment of the trust. We quoted from their brief a statement made therein, and stated that upon the rule as contended by them the beneficiary would be entitled to accretions after the legacy should have been paid, which we said was one year from the notice given by the executors to the city that they elected to turn over the stock instead of money in payment of the bequest. This would fix 1898 as the time when the stock should have been turned over, and construing the statement literally would not entitle the beneficiary to the accretions to the stock prior to *3341898 if any accrued prior thereto. We were not justified in inferring, as the statement might imply we did infer, that there were no accretions prior to 1898, nor in assuming that the fact that the stock should have been turned over to the trustees in 1898 necessarily ruled the right of the beneficiary to accretions prior thereto. We think it clear that the beneficiary became entitled to the accretions when the stock was set aside by the executors to be applied to fulfilment of the trust. When the executors elected to discharge the bequest by transferring stock instead of paying in money the legacy became in effect a specific legacy. This segregation of the stock entitles the beneficiary to the accretions thereto from the date of the segregation when the election of the executors became operative, for the same reason that a bequest of stock as a specific legacy entitles the legatee to dividends therefrom from the date of the testator’s death when the will becomes operative. 3 Woerner, p. 1572. According to the letter of Mr. Williams written as executor in 1914 and sent to the city council of Sheboygan, Mr. Williams segregated this stock for that purpose in 1897. This follows from the following statements in that letter:
“Since 1897 dividends have been paid on the stock so set aside for the payment of the legacy, and such dividends have been invested at interest until the fund outside of the stock amounts to twelve thousand five hundred dollars. The stock has been changed from twenty thousand dollars common stock to forty thousand dollars of four per cent (4%) preferred stock of the company. . . .
“I now notify the city that I hold forty thousand dollars of the four per cent (4%) preferred stock of the Phoenix Chair Co. and twelve thousand five hundred dollars in other securities, and that I am ready to turn the property over according to the conditions and directions of Mr. Mead’s will.”
The motion for rehearing is denied, with $25 costs.